DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant's amendment, filed 01/13/2022, has been entered. Claims 1, 4, 7, 9, 10, 13, 17, and 19 are amended, no claims are cancelled, and no claims are newly added. Accordingly, claims 1-20 are pending and considered in this Office Action.
Applicant’s amendments have obviated the previously set forth 112a rejection over claim 4. Accordingly, this application’s benefit claim to the prior-filed application (U.S. 14/555,336; now U.S. 9,951,223) is proper.
Applicant’s amendments have obviated the previous duplicate claim warning for claims 7 and 9 and the 112b rejection over claims 4 and 10.
Applicant’s amendments have distinguished the claimed invention from the prior art. As such, no objections or rejections remain and this application is passed to issue.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to independent claim 1, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of the claim with particular attention to “the method is performed without application of external heat”. The closest prior art, drawn to Omann (Of Record), fails to disclose or render obvious such a feature. Moreover, the person of ordinary skill in the art would not find it obvious to try to use the composition or methodology of Omann without the application of heat for the reasons argued by the Applicant (see Remarks Page 2 filed 01/13/2022).
Claims 2-18 depend directly or indirectly from allowed claim 1.

Claim 20 depends from allowed claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738